Citation Nr: 1217001	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  08-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date earlier than October 7, 2005, for the grant of entitlement to service connection for PTSD, to include on the basis that failure to grant service connection for this disability in an April 8, 1994, rating decision constituted clear and unmistakable error (CUE).

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to an increased rating for duodenal ulcer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant	


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1960 to March 1969.  The Veteran's decorations for his active service include a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that granted service connection for PTSD with an evaluation of 30 percent, effective October 7, 2005. 

During the pendency of this appeal, in a March 2012 Decision Review Officer decision, the disability rating for PTSD was increased from 30 to 50 percent, effective October 7, 2005.  This action did not satisfy the Veteran's appeal.

A Central Office hearing was held in Washington, D.C., in March 2012 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

At the March 2012 hearing the Veteran reported that he quit working in 1993, the time in which he initially filed his claim for PTSD.  The Board notes that the issue of entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU) has not been developed or adjudicated by the originating agency.  Therefore, it is referred to the originating agency for appropriate action.

The issues of entitlement to an increased disability rating for PTSD, entitlement to an earlier effective date for the grant of service connection for PTSD, and whether there was CUE in an April 8, 1994, rating decision that denied entitlement to service connection for PTSD are addressed in the REMAND following the order section of this decision. 


FINDINGS OF FACT

1.  In a statement in support of claim submitted in December 2009, the Veteran requested withdrawal of his appeal with respect to the denial of service connection for dermatitis.

2.  In testimony at his Board hearing on March 21, 2012, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal with respect to the denial of an increased rating for service-connected duodenal ulcer.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to service connection for dermatitis.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  The criteria for withdrawal of an appeal by the appellant have been met on the issue of entitlement to an increased rating for service-connected duodenal ulcer.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As stated above, in a December 2009 statement and in testimony at his Board hearing on March 21, 2012, the Veteran requested that his appeals be withdrawn with respect to the denial of entitlement to service connection for dermatitis and to an increased rating for duodenal ulcer. 

The Board observes that it may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Given the Veteran's statement and Board hearing testimony requesting withdrawal of his appeal for entitlement to service connection for dermatitis and entitlement to an increased rating for duodenal ulcer, there remain no allegations of errors of fact or law for appellate consideration with respect to these claims.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for dermatitis is dismissed.

Entitlement to an increased rating for duodenal ulcer is dismissed.


REMAND

The Board notes that in the March 2012 hearing, the Veteran's representative asserted entitlement to an earlier effective date for the grant of entitlement to service connection for PTSD on the basis of CUE in an April 8, 1994, rating decision that denied entitlement to service connection for PTSD.  A review of the record shows that VA has not addressed the earlier effective date issue on the basis of CUE; therefore, the case must be remanded for such development.

The Board notes that the remaining claims on appeal are inextricably intertwined with the CUE claim being remanded, because the outcome of the CUE claim may have a bearing upon the claim for increased rating for PTSD and earlier effective date.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).
	
Finally, the Board finds that current treatment records should be obtained before a decision is rendered with regard to the remaining issues on appeal. 

Accordingly, this case is remanded to the RO or Appeals Management Center (AMC) in Washington, DC for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2.  Then, the RO or the AMC should adjudicate the Veteran's claim of entitlement to an earlier effective date for service connection for PTSD on a basis of CUE and readjudicate the issues of increased rating for PTSD and earlier effective date for PTSD on the basis other than CUE.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


